Citation Nr: 0737568	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for hypertension.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had activated service in the Alabama Army 
National Guard from November 1990 to June 1991, to include 
duty in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran appeared at a hearing before the RO in December 
2003.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by pain and limitation of motion of the 
thoracolumbar spine; service connection is not in effect for 
disc disease, there is no evidence of ankylosis and there are 
no complications warranting a separate compensable rating.  

2.  The competent medical evidence does not show that the 
veteran's diastolic blood pressure readings are predominantly 
120 or greater.   

3.  The veteran does not have a single service connected 
disability rated at 60 percent or greater and his combined 
service-connected disability rating is not 70 percent or 
more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 
(2007). 

2.  The criteria for a disability evaluation in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2007).  

3.  The criteria for a schedular TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2007); 38 C.F.R. § 
4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In November 2002, August 2003, and March 2007 
letters, the veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's low back condition and 
hypertension require a higher evaluation, and is also against 
a finding of entitlement to a TDIU.  Timely notice of the two 
Dingess elements would not have operated to alter the outcome 
in the instant case where evidence does not show diastolic 
blood pressure readings of at least 120, ankylosis in the 
spine, or service-connected disabilities totaling the 
regulatory amount needed to substantiate a TDIU claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  Under such 
circumstances, the presumption of prejudice raised by the 
failure to timely notify the veteran of the Dingess 
requirements is rebutted. 

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA clinical records.  Comprehensive VA 
examinations were obtained, which provided findings that are 
adequate for rating purposes.  There is no indication of any 
additional relevant evidence that has not been obtained.  
Under these circumstances, there is no duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Arthritis

Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.


Legal Criteria-Spine

Since the veteran filed the current claims on appeal 
regarding disabilities of the spine, VA twice amended the 
Rating Schedule with respect to the rating criteria for 
disabilities of the spine.  Specifically, VA revised the 
criteria for evaluating spine disorders (other than 
intervertebral disc syndrome), effective September 26, 2003.  
67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  A 20 percent 
evaluation is warranted for moderate limitation of motion; a 
40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (prior to September 26, 
2003).  Under Diagnostic Code 5295, a 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, DC 5295 (prior to September 26, 2003).

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DCs 5235-5243) include DC 5242 for degenerative 
arthritis and DC 5237 for lumbosacral strain. 

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 20 percent 
evaluation is assigned when for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 40 percent evaluation is in 
order when forward flexion of the thoracolumbar spine of 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine; and a 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 
4.71a, DCs 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  That range of motion but, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

Legal Criteria-TDIU

In order to meet the basic schedular requirements for a TDIU, 
a disabled person must be unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability rated at 60 percent or more, or 
as a result of two or more disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For this purpose, 
the following will be considered as one disability: 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis-Low Back Strain

The veteran is currently in receipt of a 40 percent 
evaluation for lumbosacral strain as a result of an in-
service accident where he fell from the back of a truck.  He 
contends, in essence, that his back condition is debilitating 
enough so as to warrant a higher degree of compensation.  

It is apparent that the veteran's lumbosacral strain remains 
symptomatic, to include pain.  He has also required surgical 
intervention of a lumbar disc disability; however, this 
procedure and associated degenerative disc disease are not 
service-connected, and have not been found to be due to a 
lumbosacral strain.  The only competent opinion on this 
matter is unequivocally against such a relationship.  See 
report of March 2000 VA examination.  Thus, the Board will 
focus its attention directly on the service-connected lumbar 
strain, applying the appropriate pre and post-revision legal 
criteria accordingly.  

The Board notes that the veteran has degenerative joint 
disease in his spine confirmed by X-ray examination.  Under 
the criteria relating to lumbosacral strain and limitation of 
motion as it existed prior to the September 2003 revision 
(but, as noted above, applicable here), the veteran is 
already in receipt of the maximum allowable 40 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).  As far as the current applicable rating criteria, 
the veteran can only receive a rating of 50 percent or 
greater if there is medical evidence of ankylosis, and there 
is no medical evidence that suggests ankylosis of any segment 
of the spine.  Thus, on a schedular basis, the veteran is not 
entitled to a higher evaluation, and his claim must be 
denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The provisions of 38 C.F.R. §§ 4.40 and 4.45, and the factors 
noted in DeLuca v. Brown, 8 Vet. App. 202 (1995), cannot 
support a higher rating because the Court of Appeals for 
Veterans Claims has held that there is no basis for a rating 
higher than the maximum scheduler rating for additional 
limitation of motion due to pain or functional loss under 
these provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  As noted above, the current 40 
percent rating is the maximum evaluation allowed by the 
former and current criteria for rating limitation of motion 
of the thoracolumbar spine.  

The Board is cognizant that the veteran is currently unable 
to work due to his back condition; however, it is clear that 
the main cause of an inability to work is from his 
nonservice-connected lumbar disc disease, which is due to an 
on-the-job injury occurring many years post-service.  
Specifically, the veteran injured himself in June 1999 while 
working as a coal miner.  Subsequent to this injury, the 
veteran has not been able to work and has been diagnosed with 
degenerative disc disease requiring surgical intervention.  
Following a March 2000 VA examination, the examiner 
specifically stated that the problems stemming from the June 
1999 accident, to include disc disease, were not service 
related.  Additionally, records from the Social Security 
Administration indicate that the veteran became disabled 
(i.e. prevented from engaging in employment) after this post-
service back injury.  

In sum, the veteran's service-connected lumbosacral strain is 
manifested by pain and limitation of motion of the 
thoracolumbar spine but service connection is not in effect 
for disc disease, there is no evidence of ankylosis and there 
are no complications of a lumbosacral strain warranting a 
separate compensable rating.  Under these circumstances, the 
criteria for a disability evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 C.F.R. §§ 
4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5237, 5242 (2007). 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  There has been no showing by the veteran that his 
service- connected lumbosacral strain has  necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a resulted in marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his low back disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995)

Analysis-Hypertension

The veteran is in receipt of a 20 percent evaluation for 
hypertension.  He contends that his condition is more severe 
than that contemplated by the current rating and seeks a 
higher evaluation.  

In order to receive a higher schedular rating for 
hypertension, the veteran would need to show that his 
diastolic blood pressure is predominantly 120 or greater, for 
a 40 percent evaluation, or 130 or more for a 60 percent 
evaluation.    See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Upon a VA examination in December 2002, there was no 
indication that the veteran had diastolic blood pressure 
readings of 120 or above.  Regarding more recent medical 
findings, a clinical report of January 2007 found the 
veteran's blood pressure to be 144/92, which falls far short 
of what is consistent for a rating in excess of 20 percent.  
There is, simply, no evidence in the VA clinical reports 
submitted since the December 2002 examination which reflects 
a diastolic blood pressure that is predominantly 120 or 
greater.  While the December 2002 VA examination was 
performed approximately 5 years ago, there are subsequently 
dated clinical records with blood pressure readings that do 
not warrant a higher rating.  Thus, his claim for a rating in 
excess of 20 percent for hypertension.  

There is additionally no evidence which shows that the 
veteran's hypertension causes any significant interference 
with employment or requires any let alone frequent 
hospitalization.  Records from the Social Security 
Administration illustrate that the veteran's nonservice-
connected disc disease, secondary to a 1999 post-service 
work-related injury, is the chief cause of his inability to 
secure gainful employment.  As such, a referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1); Bagwell, supra; 
Shipwash, supra.    

Analysis-TDIU

The veteran has asserted that his service-connected 
disabilities are so debilitating that he is prevented from 
pursuing any type of gainful employment.  Service connection 
is currently in effect for lumbosacral strain, rated 40 
percent; and hypertension, evaluated as 20 percent disabling.  
The combined rating for the veteran's service-connected 
disabilities is 50 percent.  38 C.F.R. § 4.20.

The veteran does not have a single service-connected 
disability at 60 percent or more, and while there is one 
disability rated at 40 percent, when combined with the other 
service-connected disability, the total rating is less than 
70 percent.  As such, the basic schedular requirements for a 
TDIU have not been met, and the claim must be denied.  See 
38 C.F.R. § 4.16(a).  

The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling 
v. Principi, 15 Vet. App. 1 (2001). Moreover, in the instant 
case there is no exceptional or unusual circumstance that 
would warrant referral of the case to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.  In this regard, the weight of the 
evidence is against the veteran's claim that his service- 
connected low back strain and hypertension preclude him from 
obtaining and sustaining substantially gainful employment.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The veteran is 
unemployed but, as noted above, this is due to the severity 
of his nonservice-connected lumbar disc injury stemming from 
1999 work-related trauma.     


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain is denied.  

Entitlement to a rating in excess of 20 percent for 
hypertension is denied.  

Entitlement to a total schedular disability rating based on 
individual unemployability is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


